PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/689,585
Filing Date: 29 Aug 2017
Appellant(s): Goodrich Corporation



__________________
Alan M. Koenck
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 28 March 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 30 December 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 2, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacKulin (US 20090212161) further in view of Zhao (US 20170299119), Goering (US 20100105269), Jarvineva (US 4432515), and Yarbrough (US 20120027612).
Claim 1:  Mackulin discloses a transfer tank 24 (conformable tank) comprising a body with a plurality of walls defining a cavity in the body (see fig. 1 and 2 and P. 0016).
MacKulin does not disclose the plurality of walls including a flat side wall that includes an inner surface and an outer surface; a curved side wall that includes an inner surface and an outer surface; a flat top wall that includes an inner surface and an outer surface, wherein the top wall extends between and connects the flat side wall and the curved side wall; a bottom wall that includes an inner surface and an outer surface, wherein the bottom wall extends between and connects the flat side wall and the curved side wall; a front wall that includes an inner surface and an outer surface, wherein the front wall contacts and connects the flat side wall, the curved side wall, the top wall, and the bottom wall; and a rear wall that includes an inner surface and an outer surface, wherein the rear wall contacts and connects the flat side wall,  the curved side wall, the top wall, and the bottom wall, the walls being formed of a first 3D woven composite material, an internal support structure connected to an internal surface of one of the plurality of walls and protruding into the cavity of the body, wherein the internal support structure is formed of a second composite material, one of the plurality of walls being connected to the internal support structure using a pi joint that is made from the first 3D woven composite; wherein the pi joint has a first supporting arm and a second supporting arm that are integrally woven into the one of the plurality of walls, the internal support structure having a length further comprising a first and second outermost edge each extending in a direction of the length of the internal support structure, and a width measured between the first and second outermost edge having a widest portion, or the widest portion of the internal support structure fitting between the first and second supporting arm.
Zhao teaches a pressure tank 20 (conformable tank) comprising a body with a plurality of walls defining a cavity in the body, wherein the plurality of walls are formed of a first 3D woven composite material as they are made via an impregnated 3D woven preform; and a composite beam 124 (internal support structure) connected to an internal surface of one of the plurality of walls and protruding into the cavity of the body, wherein the composite beam 124 (internal support structure) is formed of a second composite material, wherein the composite beam 124 (internal support structure) has flanges 126 which are bonded to the internal surfaces of walls (see fig. 1, 5, 10 and P. 0015, 0022, 0050, 0051, 0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the transfer tank 24 (conformable tank) of MacKulin from impregnated 3D woven preforms and to have provided the transfer tank 24 (conformable tank) with a composite beam 124 (internal support structure) connected, as taught by Zhao, in order to reinforce the transfer tank 24 (conformable tank) and provide the transfer tank 24 (conformable tank) with greater corrosion resistance compared to metallic tanks and reduced costs due to low cost composite material.
Jarvineva teaches an inner tank 20 having a plurality of walls including a flat side wall that includes an inner surface and an outer surface; a curved side wall that includes an inner surface and an outer surface; a flat top wall that includes an inner surface and an outer surface, wherein the top wall extends between and connects the flat side wall and the curved side wall; a bottom wall that includes an inner surface and an outer surface, wherein the bottom wall extends between and connects the flat side wall and the curved side wall; a front wall that includes an inner surface and an outer surface, wherein the front wall contacts and connects the flat side wall, the curved side wall, the top wall, and the bottom wall; and a rear wall that includes an inner surface and an outer surface, wherein the rear wall contacts and connects the flat side wall,  the curved side wall, the top wall, and the bottom wall, wherein the inner tank 20 can be located within an airplane wing (see annotated fig. 2 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the transfer tank 24 (conformable tank) shaped like the inner tank 20 of Jarvineva in order to permit it to be stored in the wing of an aircraft to free up usable space in the belly for transporting luggage.
Goering teaches a web 340 having a length further comprising a first and second outermost edge each extending in a direction of the length of the web 340, and a width measured between the first and second outermost edge having a widest portion, and the widest portion of the web 340 fitting between legs 315 & 320 (first and second supporting arms) of a fiber preform 300 (pi joint) that is made from a 3D woven composite, wherein the fiber preform 300 (pi joint) is attachable to an internal surface of a wall (see fig. 6b, 8, and 10 & P. 0046 & 0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the composite beam 124 (internal support structure) to be attached by fiber preforms 300 (pi joints) attached to the walls with the composite beam 124 (internal support structure) fitting between the legs 315 & 320 (first and second supporting arms) of the fiber preforms 300 (pi joints) instead of having flanges 126 bonded to the internal surfaces of the walls, as taught by Goering, in order to provide increased strength, especially an increased shear strength due to the legs 315 & 320 (first and second supporting arms).
The combination discloses the claimed invention except for the fiber preforms 300 (pi joints) being made from the first 3D woven composite with the legs 315 & 320 (first and second supporting arms) being integrally woven into the one of the plurality of walls.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have made the fiber preforms 300 (pi joints) with legs 315 & 320 (first and second supporting arms) being integrally woven into the one of the plurality of walls, and therefore made from the first 3D woven composite, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  MPEP 2144.04 V. B.  This is further evidenced by Yarbrough which discloses the equivalence of a spacer member 50 which is integrally formed with a spar cap 32 and a spacer member 50 which is bonded to a spar cap 32 (see fig. 5 & 7).  

    PNG
    media_image2.png
    333
    482
    media_image2.png
    Greyscale

Claim 2:  The combination discloses the fibers (first 3D woven composite material and second composite material) being selected from the group consisting of carbon (carbonaceous materials), glass (fiberglass), and aramid (synthetic fibers) (see P. 0009 ‘119).
Claim 11:  The combination discloses a curved side wall which is configured to conform to some aircraft fuselage (see annotated fig. 2 above).
Claim 12:  MacKulin discloses a graywater ejection system (potable water system) for an aircraft 10, wherein the graywater ejection system (potable water system) comprises a transfer tank 24 (conformable tank) configured to be positioned adjacent to some fuselage of some aircraft that is configured to hold potable water, wherein the transfer tank 24 (conformable tank) further comprises a body with a plurality of walls defining a cavity in the body, a tank-pressurizing means (fluid flow inducer) connected to the transfer tank 24 (conformable tank) and configured to pump water through the graywater ejection system (potable water system), and an eject-only valve 42 (control valve) connected to the tank-pressurizing means (fluid flow inducer) and the transfer tank 24 (conformable tank) that is configured to control the flow of water (see fig. 1 and 2 and P. 0016).
MacKulin does not disclose the plurality of walls including a flat side wall that includes an inner surface and an outer surface; a curved side wall that includes an inner surface and an outer surface; a flat top wall that includes an inner surface and an outer surface, wherein the top wall extends between and connects the flat side wall and the curved side wall; a bottom wall that includes an inner surface and an outer surface, wherein the bottom wall extends between and connects the flat side wall and the curved side wall; a front wall that includes an inner surface and an outer surface, wherein the front wall contacts and connects the flat side wall, the curved side wall, the top wall, and the bottom wall; and a rear wall that includes an inner surface and an outer surface, wherein the rear wall contacts and connects the flat side wall,  the curved side wall, the top wall, and the bottom wall, the walls being formed of a first 3D woven composite material, an internal support structure connected to an internal surface of one of the plurality of walls and protruding into the cavity of the body, wherein the internal support structure is formed of a second composite material, one of the plurality of walls being connected to the internal support structure using a pi joint that is made from the first 3D woven composite; wherein the pi joint has a first supporting arm and a second supporting arm that are integrally woven into the one of the plurality of walls, the internal support structure having a length further comprising a first and second outermost edge each extending in a direction of the length of the internal support structure, and a width measured between the first and second outermost edge having a widest portion, or the widest portion of the internal support structure fitting between the first and second supporting arm.
Zhao teaches a pressure tank 20 (conformable tank) comprising a body with a plurality of walls defining a cavity in the body, wherein the plurality of walls are formed of a first 3D woven composite material as they are made via an impregnated 3D woven preform; and a composite beam 124 (internal support structure) connected to an internal surface of one of the plurality of walls and protruding into the cavity of the body, wherein the composite beam 124 (internal support structure) is formed of a second composite material, wherein the composite beam 124 (internal support structure) has flanges 126 which are bonded to the internal surfaces of walls (see fig. 1, 5, 10 and P. 0015, 0022, 0050, 0051, 0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the transfer tank 24 (conformable tank) of MacKulin from impregnated 3D woven preforms and to have provided the transfer tank 24 (conformable tank) with a composite beam 124 (internal support structure) connected, as taught by Zhao, in order to reinforce the transfer tank 24 (conformable tank) and provide the transfer tank 24 (conformable tank) with greater corrosion resistance compared to metallic tanks and reduced costs due to low cost composite material.
Jarvineva teaches an inner tank 20 having a plurality of walls including a flat side wall that includes an inner surface and an outer surface; a curved side wall that includes an inner surface and an outer surface; a flat top wall that includes an inner surface and an outer surface, wherein the top wall extends between and connects the flat side wall and the curved side wall; a bottom wall that includes an inner surface and an outer surface, wherein the bottom wall extends between and connects the flat side wall and the curved side wall; a front wall that includes an inner surface and an outer surface, wherein the front wall contacts and connects the flat side wall, the curved side wall, the top wall, and the bottom wall; and a rear wall that includes an inner surface and an outer surface, wherein the rear wall contacts and connects the flat side wall,  the curved side wall, the top wall, and the bottom wall, wherein the inner tank 20 can be located within an airplane wing (see annotated fig. 2 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the transfer tank 24 (conformable tank) shaped like the inner tank 20 of Jarvineva in order to permit it to be stored in the wing of an aircraft to free up usable space in the belly for transporting luggage.
Goering teaches a web 340 having a length further comprising a first and second outermost edge each extending in a direction of the length of the web 340, and a width measured between the first and second outermost edge having a widest portion, and the widest portion of the web 340 fitting between legs 315 & 320 (first and second supporting arms) of a fiber preform 300 (pi joint) that is made from a 3D woven composite, wherein the fiber preform 300 (pi joint) is attachable to an internal surface of a wall (see fig. 6b, 8, and 10 & P. 0046 & 0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the composite beam 124 (internal support structure) to be attached by fiber preforms 300 (pi joints) attached to the walls with the composite beam 124 (internal support structure) fitting between the legs 315 & 320 (first and second supporting arms) of the fiber preforms 300 (pi joints) instead of having flanges 126 bonded to the internal surfaces of the walls, as taught by Goering, in order to provide increased strength, especially an increased shear strength due to the legs 315 & 320 (first and second supporting arms).
The combination discloses the claimed invention except for the fiber preforms 300 (pi joints) being made from the first 3D woven composite with the legs 315 & 320 (first and second supporting arms) being integrally woven into the one of the plurality of walls.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have made the fiber preforms 300 (pi joints) with legs 315 & 320 (first and second supporting arms) being integrally woven into the one of the plurality of walls, and therefore made from the first 3D woven composite, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  MPEP 2144.04 V. B.  This is further evidenced by Yarbrough which discloses the equivalence of a spacer member 50 which is integrally formed with a spar cap 32 and a spacer member 50 which is bonded to a spar cap 32 (see fig. 5 & 7).  
Claim 13:  The combination discloses the fibers (first 3D woven composite material and second composite material) being selected from the group consisting of carbon (carbonaceous materials), glass (fiberglass), and aramid (synthetic fibers) (see P. 0009).
Claim 14:  The combination discloses the tank-pressurizing means (fluid flow inducer) being a source of compressed air (compressed air system (see fig. 2 and P. 0016).

(2) Response to Argument

In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

In response to appellant’s argument that Zhao does not teach a plurality of walls defining a cavity made of one 3D woven composite and an internal reinforcing structure made of a second composite, that Zhao does not teach “a body with a plurality of walls defining a cavity in the body, wherein the plurality of walls are formed of a first 3D woven composite material and an internal support structure connected to an internal surface of one of the plurality of walls and protruding into the cavity of the body...formed of a second composite material”, as required by independent claims 1 and 12, that as shown in the figures Zhao does not teach a connected internal support structure made from a separate composite as the embodiment of Zhao comprises a series of separate compartments which are combined and then wrapped in an exterior composite, that while the compartments and the exterior are made from separate composites, the Office Action incorrectly conflates the two, such that if one argues that both the interior compartments and the exterior shell are together the “plurality of walls”, then the internal reinforcement cannot be made from a separate 3D composite as the baffles are made from the same composite as the interior compartments, and if on the other hand the exterior shell is considered the plurality of walls and the interior compartments the internal reinforcement then the exterior walls do not define both a body and a cavity as required by independent claims 1 and 12 but rather the exterior shell defines the body while the interior compartments define the cavity, the Examiner initially replies that while the claim requires a first 3D woven composite material and a second composite material, there is nothing in the claim which requires that the first 3D woven composite material and second composite material are made of different composite materials.  Further, appellant’s argument that the embodiment of Zhao comprises a series of separate compartments which are combined and then wrapped in an exterior composite is directed to an embodiment which is not relied upon in the rejection at hand.  At P. 0053 Zhao discloses that separate lobes may be joined with composite beams 124 which may be pre-formed and bonded between the lobes 25, 30, 35 (see fig. 10).  At P. 0052 Zhao discloses that lobes are joined to establish a main body 120 of lobes.  At P. 0051 Zhao discloses that the lobes 25, 30, 35 are made with any of the above-noted polymer composite forming processes and any of the aforementioned materials, such as fiber preforms with a 3D braiding or 3D weaving/knitting process.  Taken together, Zhao discloses a body with a plurality of walls, formed at least in part by the lobes 25, 30, 35, defining a cavity in the body, wherein the walls are formed of a first 3D woven composite material (P. 0051) and where the composite beam 124 of Zhao is an internal support structure which is made from a separate composite, as it is pre-formed, is connected to an internal surface of one of the walls of the lobes 25, 30, 35, protrudes into the cavity of the body, and is formed of a second composite material (see P. 0053 & fig. 10).

In response to appellant’s argument that the shape proposed by Jarvineva is designed specifically to be used without internal reinforcements, that utilizing the reinforcements of Zhao would directly contradict Jarineva’s express teaching of the criticality of its tank being devoid of internal reinforcing structure, that Jarvineva is specifically designed to be used without internal reinforcements of any kind, as at column 3, lines 35-38, Jarvineva describes its invention as being “sufficient[ly] rigid[] while being devoid of internal and external reinforcing structure”, which is deemed necessary because the attachment points of any internal reinforcing structure would create “discontinuities...which would detract from the strength” Jarvineva, column 4, lines 25-28, the Examiner replies that the passage at C. 4 L. 25-28 in its entirety reads “discontinuities would be found at the location of the reinforcing elements which would detract from the strength of the sandwich structure”.  Jarvineva is relied upon for the shape of the inner tank 20.  Jarvineva is not relied upon for any teaching as to the method of manufacturing the inner tank 20.  Jarvineva is a secondary reference used to modify the transfer tank 24 of the primary reference Mackulin.  Neither of Mackulin or Jarvineva criticizes, discredits, or otherwise discourages shaping the transfer tank 24 of Mackulin like the inner tank 20 of Jarvineva.  Jarvineva's disclosure associated with internal reinforcing structures provides that "the absence of internal reinforcing and bracing elements assures that a uniform pressure is obtained over the entire surfaces of the layers being bonded", "discontinuities would be found at the location of the reinforcing elements which would detract from the strength of the sandwich structure", "reinforcing and bracing elements complicates the construction of the tank and renders the same quite difficult since, for example, it is necessary to provide riveted joints at locations to which access is difficult", "due to the numerous reinforcing and bracing elements within the interior of the tank, such tanks cannot be manufactured by the method of the present invention", and "a risk of fuel leakage is introduced through the use of riveted joints necessitated by the bracing and reinforcing elements".  While it may be argued that the presence of internal reinforcing structures detracts from the method used by Jarvineva (which is not relied upon in the rejection at hand) to form their tank, nowhere do the references criticize, discredit, or otherwise discourage the solution of modifying a tank having a composite beam 123 (internal support structure) to have the shape of the inner tank 20 of Jarvineva.  Jarvineva's criticizing of the complication of construction due to rivets and the risk of fuel leakage through use of riveted joints is not relevant as the composite beam 123 (internal support structure) is not restrained by rivets.  Jarvineva's criticizing of discontinuities found at the location of the reinforcing elements is not relevant as the attachment of the composite beam 123 (internal support structure) of the combination does not result in discontinuities which would detract from the strength of a sandwich structure or discontinuities in the outer shape in any manner.

	In response to appellant’s argument that Zhao teaches a completely different shape for its tank, utilizing an arch shape integrally formed of the same material as the cavity walls at each reinforcement point to distribute the pressure at the internal reinforcements which would not only fundamentally change the shape taught by Jarvineva, but would also render the shape of Jarvineva unsuitable for its stated purpose which is to “define[] the aerodynamic outer surface of at least a portion of the airplane wing” in order to “efficiently utilize available space” Jarvineva, column 3, lines 18-23, such that a person of skill in the art would be dissuaded from combining the references as suggested in the Office Action as utilizing the arch-shape and reinforcements of Zhao would directly contradict Jarineva’s express teaching of the criticality of its tank being devoid of internal reinforcing structure, and therefore Jarvineva cannot be combined with Zhao to teach the shape of the tank with an internal reinforcing structure, the Examiner initially responds that Zhao is being relied upon for its teaching of making a tank from impregnated 3D woven preforms and its teaching of using a composite beam 123 (internal support structure) connected to internal surfaces of walls of the tank.  Zhao is not relied upon for an arch-shape or any teaching of the exterior tank geometry or shape.  Further, it is proper to take account of the "inferences and creative steps that a person of ordinary skill in the art would employ." See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 1727, 1731, 82 USPQ2d 1385, 1396 (2007). See also id. at 1742, 82 USPQ2d at 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").  One of ordinary skill in the art is presumed to have skills apart from what the prior art references expressly disclose. In re Sovish, 769 F.2d 738, 743 (Fed. Cir. 1985).  As Zhao teaches that the flanges 126 of the beam 124 conform to the shape of the walls it is attached to (see P. 0053), one of ordinary skill in the art when modifying the transfer tank 24 (conformable tank) of MacKulin in the shape of Jarvineva, with a composite beam 123 (internal support structure) as taught by Zhao would recognize that the combination would not utilize an arch shape or fundamentally change the shape taught by Jarvineva as argued by appellant.  A composite beam 123 (internal support structure) being present within the tank 24 of Mackulin having the shape taught by the inner tank 20 of Jarvineva would not change the exterior shape of the tank in any manner.

In response to appellant’s argument that even if the external tank shape of Jarvineva was combined with the internal reinforcing structure of Zhao, the combination would not arrive at the claimed invention because the internal reinforcing structure of Zhao is a combination of internal capsules stacked together, each defining the cavity and by inserting the reinforcing structure of Zhao into an external shell that is shaped as described in Jarvineva, the result, while externally appearing somewhat similar to Jarvineva, would merely be the tank described in Zhao with a slightly different shell which would not be “a body with a plurality of walls defining a cavity in the body, wherein the plurality of walls are formed of a first 3D woven composite material and an internal support structure connected to an internal surface of one of the plurality of walls and protruding into the cavity of the body.. formed of a second composite material”, as required by independent claims 1 and 12, the Examiner responds that this argument is not commensurate in scope with the rejection at hand.  The embodiment relied upon in the rejection at hand is not “a combination of internal capsules stacked together, each defining the cavity”.  Appellant has not directed their arguments to the embodiment of figure 10 and disclosure of P. 0053 which provides that separate lobes may be joined with composite beams 124 which may be pre-formed and bonded between the lobes 25, 30, 35.

In response to appellant’s argument that the internal reinforcements in Zhao are structurally very different than the internal reinforcements claimed in independent claims 1 and 12, the Examiner replies that the appellant must distinctly and specifically point out the supposed errors, specifically point out how the language of the claims patentably distinguishes them over the references, and point out the specific distinction believed to render the claims patentable over any applied reference.  

In response to appellant’s argument that by contending that Zhao teaches that the baffles are made of a second composite the Examiner has ignored the fact that the reinforcing structures in claims 1 and 12 are integral to the walls that define the cavity, that is the Examiner’s argument cherry picks bits and pieces from Zhao to meet the limitations of claims 1 and 12 without due consideration to the entirety of the design of Zhao, the Examiner responds that no limitation has been ignored.  The fact that Zhao discloses composite beams 124 (internal support structure) which may be pre-formed (made of a second composite see fig. 10 and P. 0053) does not in any manner indicate that the Examiner has ignored that the reinforcing structures in claims 1 and 12 are integral to the walls that define the cavity.  As indicated above, Zhao discloses a body with a plurality of walls, formed at least in part by the lobes 25, 30, 35, defining a cavity in the body, wherein the walls are formed of a first 3D woven composite material (P. 0051) and where the composite beam 124 of Zhao is an internal support structure which is made from a separate composite, as it is pre-formed, is connected to an internal surface of one of the walls of the lobes 25, 30, 35, protrudes into the cavity of the body, and is formed of a second composite material (see P. 0053 & fig. 10), resulting in the composite beam 124 (reinforcing structure) being integral to the walls that define the cavity.

In response to appellant’s argument that the Office Action cites only the outer shape of the tank of Jarvineva and has completely discounted the fact that the shape and construction of the tank of Jarvineva is explicitly designed to avoid the use of internal reinforcements, while it is true that this is in part because the use of seams, rivets, or attachments, would create points of leakage, it is also true that this is because they would create points of stress or weakness, the Examiner replies that Jarvineva is not relied upon for any teaching as to the method of manufacturing the inner tank 20.  Further, the Jarvineva reference does not mention seams or attachments introducing a risk of fuel leakage, but only that rivets introduce a risk of fuel leakage.  Additionally, Jarvineva makes no mention of attachments or seams creating points of stress or weakness.  In fact, the terms “stress” and “weakness” can not be located anywhere in the reference.  While it may be argued that the presence of internal reinforcing structures detracts from the method used by Jarvineva (which is not relied upon in the rejection at hand) to form their tank, nowhere do the references criticize, discredit, or otherwise discourage the solution of modifying a tank having a composite beam 123 (internal support structure) to have the shape of the inner tank 20 of Jarvineva.  Jarvineva's criticizing of the complication of construction due to rivets and the risk of fuel leakage through use of riveted joints is not relevant as the composite beam 123 (internal support structure) is not restrained by rivets.  Jarvineva's criticizing of discontinuities found at the location of the reinforcing elements is not relevant as the attachment of the composite beam 123 (internal support structure) of the combination does not result in discontinuities which would detract from the strength of a sandwich structure or discontinuities in the outer shape in any manner.

In response to appellant’s argument that because the proposed combination of the cited prior art references would contradict the explicit requirements of the references (specifically Zhao and Jarvineva) there can be no rational underpinning that provides a suggestion or motivation to combine or modify the teachings of these references in claims 1 and 12, the Examiner responds that no “explicit requirements” of the Zhao reference which would be contradicted have been identified.  Examiner has previously responded to the allegation that Jarvineva is taught away from in responses located above.

In response to appellant’s argument that even if Jarvinev[a] and Zhao could be combined the combination would not result in the container as described in the present claim and that none of the references of record, taken alone or in combination disclose at least “a body with a plurality of walls defining a cavity in the body, wherein the plurality of walls are formed of a first 3D woven composite material and an internal support structure connected to an internal surface of one of the plurality of walls and protruding into the cavity of the body...formed of a second composite material”, the Examiner responds that Mackulin discloses a transfer tank 24 (conformable tank) comprising a body with a plurality of walls defining a cavity in the body and Zhao teaches a pressure tank 20 (conformable tank) comprising a body with a plurality of walls defining a cavity in the body, wherein the plurality of walls are formed of a first 3D woven composite material as they are made via an impregnated 3D woven preform; and a composite beam 124 (internal support structure) connected to an internal surface of one of the plurality of walls and protruding into the cavity of the body, wherein the composite beam 124 (internal support structure) is formed of a second composite material, wherein the composite beam 124 (internal support structure) has flanges 126 which are bonded to the internal surfaces of walls (see fig. 1, 5, 10 and P. 0015, 0022, 0050, 0051, 0053).  Each and every limitation has been met by the combination of the prior art in the rejection at hand.

In response to appellant’s request for rejoinder of claims 3-5, 9, 16, and 20, the Examiner replies that at least claims 9 and 20 would not be in condition for rejoinder if the independent claims 1 and 12 were found to be allowable as claims 9 and 20 recite a Y joint which is an alternative to the pi joint required by claims 1 and 12.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALLAN D STEVENS/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Conferees:
/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        
/ANDREW M GILBERT/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.